DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 12/02/2021 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Josh Zhihua Han on 12/28/2021.
The application has been amended as follows: 
1. (Currently Amended) An integration module system of millimeter-wave and non-millimeter-wave antennas comprising a millimeter-wave antenna module and a non-millimeter-wave environment, characterized in that the millimeter-wave antenna module comprising a module carrier, one or more millimeter-wave antennas, and a conductive region arranged on the module carrier, wherein the non-millimeter-wave environment comprises feeding lines sources sources are opposite side walls of the millimeter-wave antenna module through an electrical connection via the feeding lines  

lines sources sources are opposite side walls of the millimeter-wave antenna module through an electrical connection via the feeding lines 

Allowable Subject Matter
Claims 1-2, 7-9, and 11-12 allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, patentability exists, at least in part, with the claimed features of wherein the non-millimeter-wave environment with no physical non-millimeter-wave antenna comprises feeding line(s), and feeding source(s), and the feeding source(s) is fed into two side walls of the millimeter-wave antenna module through an electrical connection via the feeding line with a matching network, and/or a frequency tuning network to cover non-millimeter-wave bands without 
 	Tran (US 2020/0106157) and Lee (US 2020/0127361)  – both of record - are all cited as teaching some elements of the claimed invention including a millimeter-wave antenna module, a non-millimeter-wave environment, feeding lines, feeding sources, a tuning network, and a matching network. 
 	However, the prior art, when taken alone, or, in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.

Regarding independent claim 12, patentability exists, at least in part, with the claimed features of wherein the non-millimeter-wave environment with no physical non-millimeter-wave antenna comprises feeding line(s), and feeding source(s), and the feeding source(s) is fed into two side walls of the millimeter-wave antenna module through an electrical connection via the feeding line with a matching network, and/or a frequency tuning network to cover non-millimeter-wave bands without including any physical non-millimeter-wave antenna, and the conductive region is electrically conductive to a conductive ground or a conductive structure in the module carrier.
 	Tran and Lee are all cited as teaching some elements of the claimed invention including a mainboard, a millimeter-wave antenna module, a non-millimeter-wave environment, feeding lines, feeding sources, a tuning network, and a matching network. 
 	However, the prior art, when taken alone, or, in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.


Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E LOTTER whose telephone number is (571)270-7422. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on 571-272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/DAVID E LOTTER/Examiner, Art Unit 2845